        Case 1:19-cr-00521-PKC Document 72 Filed 03/25/20 Page 1 of 1




                                  March 25, 2020
BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


             Re:          United States v. Peter Bright,
                          19 Cr. 521 (PKC)

Dear Judge Castel:

        We write to respectfully request that the Court extend the 14-day period for
filing a motion for a judgment of acquittal pursuant to Rule 29 of the Federal Rules
of Criminal Procedure. The current filing deadline is March 30, 2020. The Court
may extend the time for filing on its own or for good cause on a party's motion. Fed.
R. Cr. P. 45(b)(1).

        On March 15, 2020, a day before the verdict was rendered in the above
captioned matter, Federal Defenders of New York instituted remote operations in
light of the coronavirus pandemic. Two days earlier, on March 13, 2020, the MCC,
where Mr. Bright is detained, announced a 30-day suspension of all visits including
legal visits. Furthermore, we understand that Mr. Bright’s housing unit is now
under quarantine after an inmate in his unit tested positive for COVID-19. These
facts have made it next to impossible to communicate with Mr. Bright and to
discuss procedural matters with him. In light of the complications generated by the
national health crisis, we respectfully request that the Court extend the Rule 29
filing deadline by 45 days to May 15, 2020.

                                                    Respectfully submitted,

                                                    ___/s/_________________
                                                    Amy Gallicchio
                                                    Zawadi Baharanyi
                                                    Assistant Federal Defender
                                                    (212) 417-8728
cc:   AUSA Alexander Li
